LAW OFFICES Silver,Freedman&Taff,L.L.P. A LIMITED LIABILITY PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS 3299 K STREET, N.W., SUITE 100 WASHINGTON, D.C. 20007 PHONE: (202) 295-4500 FAX: (202) 337-5502 WWW.SFTLAW.COM August 7, VIA EDGAR AND COURIER Michael R. Clampitt, Staff Attorney Financial Services Group Securities and Exchange Commission 100 F Street, N.E. Mail Stop Washington, D.C.20549 Re: Sunshine Financial, Inc. Amendment No. 2 to Registration Statement on Form S-1/A File Number 333-151131 Dear Mr.
